OPINION DENYING A PETITION FOR A REHEARING.
The opinion of the court was delivered by
Graves, J.:
A petition for a rehearing has been filed in this case, presenting some matters not discussed in the opinion which we deem proper to consider now. It is urged that as the undisputed evidence and the findings of the court show that David L. Gemmel paid the original purchase-price of ten dollars an acre for the lands- in question, and it does not appear- that he has been repaid therefor, he should at least be credited with that amount on the judgment entered against him.
*597As an abstract proposition this statement has great force, but as presented in this case it has another phase. The petition contains a statement of facts claimed to constitute the resulting trust sought to be enforced. The ánswer of David L. Gemmel rests upon the claim that he is the owner in fee of the land, and that no trust of any kind exists in relation thereto in favor of the plaintiff. No suggestion is made in it that he has equitable interests of any kind which ought to be protected. The pleadings, therefore, present no issue under which the parties were called upon to, or could properly, present testimony concerning this or any similar equity. The evidence showing payment of the purchase-price of the land by David L. Gemmel was not presented for the purpose of establishing a claim for its recovery, but it necessarily came out as a part of the history of the case.
This evidence, and the findings of the court thereon, were therefore immaterial under the issues presented by the pleadings. The plaintiff had no occasion or opportunity to show that this money had been refunded to the defendant, and in the absence of any evidence or issue upon the subject we do not feel at liberty to find that it was not, especially when the evidence offered for other purposes indicates that it may have been, and probably was, repaid.
When David L. Gemmel promised his dying wife to' convey the land to the plaintiff no suggestion was made by him of any right or claim on account of this purchase-money, improvements or other equity. When, afterward, plaintiff demanded a conveyance of the land no claim was then made of this kind. And when defendant was confronted with a suit to compel performance of his promise, where he was called upon to disclose fully all the rights, legal or equitable, or both, which he claimed to have in the land, no such suggestion was made. It appears that he had means in his possession belonging to his wife, out of which he *598might have paid himself; that he and his wife kept their business matters separate, and had accounts against each other. While these circumstances were not deemed sufficient to justify an affirmative finding that this money had been refunded, it indicates what the evidence might have shown if the case had been tried under proper issues. We regard these facts as a suggestion that the order here requested in behalf of the defendant as plain equity might, and probably would, be an injustice to the plaintiff.
This situation is due to the failure of the defendant, David L. Gemmel, to plead this matter so that all the facts relating thereto could be presented to the trial court' and the rights of the parties intelligently determined. As the case was presented here, we felt compelled to make- the order of affirmance as it now stands, and are not satisfied that justice would -be subserved by any change therein.
It is urged that the plaintiff could have no standing in equity until he tendered to defendant an amount equal to the sum invested by the latter in the land. We do not understand that equity requires a tender where nothing is due. If the defendant had equities of any kind in the property in controversy he ought to have so informed the trial court and sought protection there. This court cannot consider questions outside of the pleadings and the proof and not presented by the parties to the district court.
As to the other questions, presented by the petition for a rehearing, we have nothing to add to what is contained in the opinion heretofore filed. The petition for a rehearing is denied.